GREENBERG, J.,
Defendant, Southeastern Pennsylvania Transportation Authority, seeks to obtain statements or reports given by defendant, Jackie Cooley, to his insurance carrier. Jackie Cooley started suit against SEPTA for injuries arising out of the same occurrence as of January term, 1977, no. 4730. In that action we granted plaintiffs motion to produce the accident report which is routinely prepared by the SEPTA driver.
SEPTA now claims that for the same reasons the report made by defendant, Jackie Cooley, to his carrier should be made available to them. Their argument overlooks the obvious fact that they seek the report from Cooley’s carrier, a report which Cooley makes in accordance with the requirements of his insurance policy, a policy which is designed to protect him from the detrimental effects of any lawsuit started against him as a result of an accident. Mr. Cooley is not engaged in any business which requires the preparation of reports about accidents as is SEPTA. Aside from the fact that the insurance carrier is not a party to the suit, the only reason they would get a report is because of pending or potential litigation. This is a far different situation from that posed in plaintiffs motion in the case where Cooley sued SEPTA.
Accordingly, we denied SEPTA’s motion to produce.
ORDER
And now, March 7, 1978, the motion for production pursuant to Pa.R.C.P. 4009 of the additional defendant, Southeastern Pennsylvania Transpor*497tation Authority, to obtain reports of defendant, Jackie Cooley, provided to his insurance carrier regarding the accident involved in this litigation is denied for the reasons set forth in the accompanying memorandum opinion filed this date.